Citation Nr: 1508040	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  06-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of septorhinoplasty to include
breathing problems.

2.  Entitlement to service connection for residuals of septorhinoplasty to include
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1977 to February 1982.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for residuals of septorhinoplasty with loss of smell and headaches.

In September 2008, the Veteran, through his representative, cancelled a Board Hearing scheduled for that month; therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704.

In October 2009, October 2011, and September 2012, this matter was remanded for further development.

In a July 2013 rating decision, the RO granted entitlement to service connection for anosmia (loss of smell), assigning a 10 percent rating, and granted entitlement to service connection for deviated nasal septum, assigning a noncompensable rating, both effective February 23, 2005.  The grant of service connection for anosmia and deviated nasal septum constitutes a partial grant of the benefit sought on appeal.  The claimed residuals of breathing problems and headaches as due to septorhinoplasty remain in appellate status.  In January 2014, the Board remanded the matter again for further development.  


FINDINGS OF FACT

1.  The competent and credible evidence establishes that the Veteran's residuals of septorhinoplasty manifesting as a breathing disability, is related to his in-service septorhinoplasty surgery.  

2.  The weight of the evidence is against the conclusion that the Veteran's headaches are a residual of his septorhinoplasty surgery.  
CONCLUSION OF LAW

1.  The Veteran's breathing difficulty is related to his in-service septorhinoplasty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Criteria for service connection for headaches have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Ultimately, as discussed below, reasonable doubt is resolved in the Veteran's favor with regard to his breathing difficulty, but his request to service connect headaches is denied.

The Veteran submitted his claim for service connection for his breathing difficulties and headaches, as due to his in-service surgery, in February 2005.  The Board further notes that the Veteran has consistently reported to examiners that he has frontal headaches and obstruction in his breathing.  Moreover, a review of his service treatment records show that he underwent a septorhinoplasty in 1978 for his deviated nasal septum.  Therefore, two service connection elements have been met, namely current disabilities, and an injury in service.  The Board therefore turns to element three, whether the Veteran's current claimed residuals are connected to his in-service surgery.  

In July 2006 the Veteran was afforded a VA examination, at which point the examiner noted that his headaches were less likely than not due to his in-service surgery.  In January 2013 the Veteran was afforded another VA examination for his sinusitis, and other conditions of his nose and throat, and an opinion was issued in March 2013.  In that addendum opinion the examiner found that it was less likely than not that any nasal obstruction, causing any breathing difficulty, was caused by the Veteran's in-service nasal surgery.  Further, the examiner opined that it was less likely than not that the Veteran's headaches were caused by his in-service surgery.  

In October 2013, a VHA opinion was issued by an Ear Nose and Throat specialist.  The specialist opined that the Veteran's headaches were less likely than not caused by the Veteran's in-service surgery, explaining that the Veteran's CT scan did not show the requisite "contact points" necessary for the surgery to have caused the Veteran headaches.  With regard to the Veteran's breathing difficulties, the specialist found that he could not comment on whether they were caused by the in-service surgery without a more comprehensive evaluation of the Veteran.

In March 2014 the Veteran was afforded another VA examination to assess the specific questions that the October 2013 VHA specialist had posed.  Following that examination, the examiner found that because the Veteran did not suffer from any internal or external nasal valvular collapse, it was more likely than not that the Veteran's traumatic septal deviation significantly contributed to his nasal obstruction, and therefore his breathing difficulties.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App.614 (1992).  As the record contains conflicting medical opinions on the etiology of the Veteran's breathing difficulties, the Board must weigh the probative value of these opinions.  The credibility and weight to be attached to an opinion is within the province of the Board as an adjudicator. See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993).

The opinion of the July 2006 VA examiner is probative in that the examiner examined the Veteran in person and took note of the Veteran's reports.  However, the examiner failed to provide a detailed rationale as to why the Veteran's headaches and breathing obstructions were not caused by his in-service surgery.  Layno v. Brown, 6. Vet. App. 465 (1994).  Similarly, the April 2013 addendum opinion does not provide a rationale for the conclusions reached. 

The October 2013 specialist's opinion with regard to the Veteran's headaches is probative, as the specialist reviewed the entire claims folder, including the Veteran's history and personal reports.  Additionally, the specialist provided a rationale as to why he opined that the Veteran's headaches were not due to his in-service surgery.  Although the specialist's opinion with regard to the Veteran's breathing difficulties is not probative because it was speculative, the March 2014 examiner's opinion is probative.  In that opinion, the examiner reviewed the Veteran's claims file and examined the Veteran, and further reviewed the Veteran's pre-operative report and CT scan images that the specialist opined were necessary to render an opinion with regard to the Veteran's breathing.  Therefore, the March 2014 examiner's opinion that the Veteran's breathing difficulties were as likely as not due to his in-service surgery is probative evidence of record.  

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the evidence supports a nexus between the Veteran's current breathing difficulties and his in-service surgery.  As all elements of service connection have been satisfied, the Veteran's claim of entitlement to service connection for residuals of his in-service septorhinoplasty, specifically to include breathing difficulties, is granted.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(d).

However, with regard to headaches, the result is different.  Here, multiple medical opinions have consistently found that the Veteran's headaches were not the result of or a residual of his septorhinoplasty.  

While the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of headaches.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus between the Veteran's headaches and his service connected disability. 

As noted, a number of opinions have been obtained to assess the etiology of the Veteran's headaches, but the medical opinions have consistently found that it is less likely than not that the headaches were the result of his septorhinoplasty.

As such, the weight of the evidence is against a finding of service connection and the Veteran's claim for headaches is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for residuals of septorhinoplasty, manifesting as a breathing difficulty, is granted. 

Service connection for residuals of septorhinoplasty, manifesting as headaches, is denied. 

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


